Citation Nr: 1547399	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  15-35 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran served on active duty from June 1970 to March 1974. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied a claim for service connection for tinnitus.

In his appeal (VA Form 9), received in September 2015, the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ) at the RO.  However, in a statement received in October 2015, it was stated that the Veteran desired to withdraw his request for a videoconference hearing.  See 38 C.F.R. § 20.702(e) (2015).  Accordingly, the Board will proceed without further delay.

Appeals must be considered in docket number order, but may be advanced in good or sufficient cause is shown.  38 U.S.C. § 7107; 38 C.F.R. § 20.900(c).  At a prehearing conference in October 2015, a request to advance the appeal on the Board's docket was made, and good or sufficient cause was shown.  Thus the request to advance the appeal on the Board's docket is granted.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's tinnitus is related to his service.





CONCLUSION OF LAW

The Veteran's tinnitus is related to his service.  38 U.S.C.A. §§ 1110, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he was exposed to loud noise during service, and that he experienced tinnitus during and since his service.  See e.g., Veteran's notice of disagreement, received in May 2015.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Tinnitus can be service connected on such a basis.  

The Veteran's discharge (DD Form 214) shows that his primary specialty was aircraft maintenance specialist.  The Veteran's personnel records show that following training, he served with aircraft maintenance squadrons in the Air Force.  Loud noise exposure is clearly indicated.

The Veteran's service treatment records include an entrance examination report which shows that his ears and drums were clinically evaluated as normal.  There is no record of relevant complaints, findings, or diagnoses during service.  The Veteran's separation examination report, dated in March 1974, shows that his ears and drums were clinically evaluated as normal.  

As for the post-active duty medical evidence, it consists of a VA examination report, dated in March 2015.  This report shows that the examiner indicated that the Veteran's claim file had been reviewed.  The Veteran was noted to have reported a history of noise exposure in the military as a C-130 mechanic, and a post-service history of noise exposure as a machinist for 40 years, with recreational exposure from motorcycles.  He currently complained of a ten-year history of tinnitus.  The examiner indicated that the Veteran has tinnitus, but that it is less likely as not caused by or a result of military noise exposure, explaining that there was 30 years between separation from service and the onset of tinnitus, and that tinnitus could not be secondary to hearing loss because the Veteran does not have hearing loss by VA standards.  

The Board finds that service connection for tinnitus is warranted.  The Veteran is shown to have received training as an aircraft mechanic and to have served with aircraft maintenance units following his training.  Although the VA examiner indicated that the Veteran had reported only a 10-year history of tinnitus, the Veteran has asserted that this was incorrect, and that he had tinnitus during service, and ever since his service.  He asserts that he merely stated to the examiner that his tinnitus had become "more severe" about 10 years before.  See Veteran's notice of disagreement, received in May 2015.  The Veteran's claimed exposure to loud noise from aircraft engines is consistent with the circumstances, conditions, and hardships of his service, and is credible.  See 38 U.S.C.A. § 1154(b) (West 2014).  The Board therefore finds that the evidence is at least in equipoise as to whether his currently shown tinnitus is related to his service, and that affording the Veteran the benefit of all doubt, that service connection for tinnitus is warranted.  

As the Board has granted the claims tinnitus, in full, any failure of VA in its duty to assist could be no more than harmless error, and the Veterans Claims Assistance Act of 2000 need not be further discussed.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for tinnitus is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


